UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 2)1 Alere Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 01449J105 (CUSIP Number) JEROME LANDE COPPERSMITH CAPITAL MANAGEMENT, LLC 1370 Sixth Avenue, 25th Floor New York, New York 10019 (212) 804-8001 STEVE WOLOSKY OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 28, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON COPPERSMITH CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON OO 2 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON JEROME J. LANDE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON IN 3 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON CRAIG ROSENBLUM 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA LONG LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA PARTNERS QP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA PX, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 8 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA WINDMILL FUND, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON PN 9 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 10 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA PX INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% 14 TYPE OF REPORTING PERSON PN 11 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA LB LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 12 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA CAPITAL GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.4% 14 TYPE OF REPORTING PERSON OO 13 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON SCOPIA CAPITAL MANAGEMENT LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.6% 14 TYPE OF REPORTING PERSON OO 14 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON MATTHEW SIROVICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.6% 14 TYPE OF REPORTING PERSON IN 15 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON JEREMY MINDICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.6% 14 TYPE OF REPORTING PERSON IN 16 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON CURT R. HARTMAN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 17 CUSIP NO. 01449J105 1 NAME OF REPORTING PERSON THEODORE E. MARTIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 18 CUSIP NO. 01449J105 The following constitutes Amendment No. 2 to the Schedule 13D filed by the undersigned (“Amendment No. 2”). This Amendment No. 2 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated as follows: The source of funds for the purchase of the Shares reported beneficially owned by Coppersmith Capital was the working capital of the respective purchasers (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business).Securities positions which may be held in the margin accounts, including the Shares beneficially owned by Coppersmith Capital, may be pledged as collateral security for the repayment of debit balances in the margin accounts. The Shares purchased by each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International and Scopia LB and held in the Managed Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 1,950,000 Shares beneficially owned by Coppersmith Capital is approximately $50,103,932, including brokerage commissions. The aggregate purchase price of the 39,034 Shares beneficially owned by Scopia Long is approximately $992,654, excluding brokerage commissions. The aggregate purchase price of the 38,250 Shares beneficially owned by Scopia QP LLC is approximately $969,474, excluding brokerage commissions. The aggregate purchase price of the 1,101,211 Shares beneficially owned by Scopia PX is approximately $27,900,972, excluding brokerage commissions. The aggregate purchase price of the 38,131 Shares beneficially owned by Scopia Partners is approximately $965,955, excluding brokerage commissions. The aggregate purchase price of the 834,491 Shares beneficially owned by Scopia Windmill is approximately $21,187,113, excluding brokerage commissions. The aggregate purchase price of the 201,652 Shares beneficially owned by Scopia International is approximately $5,101,568, excluding brokerage commissions. The aggregate purchase price of the 1,331,452 Shares beneficially owned by Scopia PX International is approximately $33,798,061, excluding brokerage commissions. The aggregate purchase price of the 6,209 Shares beneficially owned by Scopia LB is approximately $157,857, excluding brokerage commissions. The aggregate purchase price of the 118,415 Shares held in the Managed Account is approximately $3,008,961, excluding brokerage commissions. The Shares purchased by each of Messrs. Hartman and Martin were purchased with personal finds in open market purchases.The aggregate purchase price of the 1,000 Shares beneficially owned by Mr. Hartman is $27,321.The aggregate purchase price of the 925 Shares beneficially owned by Mr. Martin is $24,998. 19 CUSIP NO. 01449J105 Item 4. Purpose of the Transaction. Item 4 is hereby amended to add the following: On June 28, 2013, the Reporting Persons filed with the Securities and Exchange Commission a definitive proxy statement in connection with their solicitation of proxies for the election of three highly-qualified director candidates to the board of directors of the Issuer (the “Board”) at the 2013 annual meeting of the stockholders of the Issuer (the “2013 Annual Meeting”). The Reporting Persons intend to continue to engage in communications with the management, Board and stockholders of the Issuer regarding the 2013 Annual Meeting, the election of their highly-qualified nominees to the Board, and Board composition generally. Item 5. Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 81,337,864 Shares outstanding, as of June 14, 2013, which is the total number of Shares outstanding as reported in the Issuer’s definitive proxy statement in connection with the 2013 Annual Meeting filed with the Securities and Exchange Commission on June 26, 2013. A. Coppersmith Capital (a) Coppersmith Capital, as the Investment Manager of the Coppersmith Accounts, may be deemed the beneficial owner of the 1,950,000 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 1,950,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,950,000 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares on behalf of Coppersmith Capital with respect to the Shares held in the Coppersmith Accounts since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Mr. Lande (a) Mr. Lande, as a Managing Member of Coppersmith Capital, may be deemed the beneficial owner of the 1,950,000 Shares beneficially owned by Coppersmith Capital. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,950,000 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,950,000 (c) The transactions in the Shares by Mr. Lande and on behalf of Coppersmith Capital since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 20 CUSIP NO. 01449J105 C. Mr. Rosenblum (a) Mr. Rosenblum, as a Member of Coppersmith Capital, may be deemed the beneficial owner of the 1,950,000 Shares beneficially owned by Coppersmith Capital. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,950,000 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,950,000 (c) The transactions in the Shares by Mr. Rosenblum and on behalf of Coppersmith Capital since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. D. Scopia Long (a) As of the close of business on the date hereof, Scopia Long beneficially owned 39,034 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 39,034 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 39,034 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Long since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. Scopia QP LLC (a) As of the close of business on the date hereof, Scopia QP LLC beneficially owned 38,250 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 38,250 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 38,250 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia QP LLC since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 21 CUSIP NO. 01449J105 F. Scopia PX (a) As of the close of business on the date hereof, Scopia PX beneficially owned 1,101,211 Shares. Percentage: Approximately 1.4% (b) 1. Sole power to vote or direct vote: 1,101,211 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,101,211 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. G. Scopia Partners (a) As of the close of business on the date hereof, Scopia Partners beneficially owned 38,131 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 38,131 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 38,131 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Partners since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. H. Scopia Windmill (a) As of the close of business on the date hereof, Scopia Windmill beneficially owned 834,491 Shares. Percentage: Approximately 1.0% (b) 1. Sole power to vote or direct vote: 834,491 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 834,491 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Windmill since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 22 CUSIP NO. 01449J105 I. Scopia International (a) As of the close of business on the date hereof, Scopia International beneficially owned 201,652 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 201,652 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 201,652 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia International since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. J. Scopia PX International (a) As of the close of business on the date hereof, Scopia PX International beneficially owned 1,331,452 Shares. Percentage: Approximately 1.6% (b) 1. Sole power to vote or direct vote: 1,331,452 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,331,452 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX International since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. K. Scopia LB (a) As of the close of business on the date hereof, Scopia LB beneficially owned 6,209 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 6,209 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 6,209 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia LB during the past 60 days are set forth in Schedule A and are incorporated herein by reference. 23 CUSIP NO. 01449J105 L. Scopia Capital (a) Scopia Capital, as the Managing Member of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners and Scopia LB, and the general partner of Scopia Windmill, Scopia International and Scopia PX International, may be deemed the beneficial owner of the: (i) 39,034 Shares owned by Scopia Long; (ii) 38,250 Shares owned by Scopia QP LLC; (iii) 1,101,211 Shares owned by Scopia PX; (iv) 38,131 Shares owned by Scopia Partners; (v) 6,209 Shares owned by Scopia LB; (vi) 834,491 Shares owned by Scopia Windmill; (vii) 201,652 Shares owned by Scopia International; and (viii) 1,331,452 Shares owned by Scopia PX International. Percentage: Approximately 4.4% (b) 1. Sole power to vote or direct vote: 3,590,430 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,590,430 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Capital has not entered into any transactions in the Shares since the filing of Amendment No. 1 to the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International and Scopia LB since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. M. Scopia Management (a) Scopia Management, as the Investment Manager of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB and of the Managed Account, may be deemed the beneficial owner of the: (i) 39,034 Shares owned by Scopia Long; (ii) 38,250 Shares owned by Scopia QP LLC; (iii) 1,101,211 Shares owned by Scopia PX; (iv) 38,131 Shares owned by Scopia Partners; (v) 834,491 Shares owned by Scopia Windmill; (vi) 201,652 Shares owned by Scopia International; (vii) 1,331,452 Shares owned by Scopia PX International; (viii) 6,209 Shares owned by Scopia LB and (ix)118,415 Shares held in the Managed Account. Percentage: Approximately 4.6% (b) 1. Sole power to vote or direct vote: 3,708,845 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,708,845 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Management has not directly entered into any transactions in the Shares since the filing of Amendment No. 1 to the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB and through the Managed Account since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 24 CUSIP NO. 01449J105 N. Mr. Sirovich (a) Mr. Sirovich, as a Managing Director of the Managing Member of Scopia Management, may be deemed the beneficial owner of the: (i) 39,034 Shares owned by Scopia Long; (ii) 38,250 Shares owned by Scopia QP LLC; (iii) 1,101,211 Shares owned by Scopia PX; (iv) 38,131 Shares owned by Scopia Partners; (v) 834,491 Shares owned by Scopia Windmill; (vi) 201,652 Shares owned by Scopia International; (vii) 1,331,452 Shares owned by Scopia PX International; (viii) 6,209 Shares owned by Scopia LB and (ix)118,415 Shares held in the Managed Account. Percentage: Approximately 4.6% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 3,708,845 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 3,708,845 (c) Mr. Sirovich has not entered into any transactions in the Shares since the filing of Amendment No. 1 to the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB and through the Managed Account since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. O. Mr. Mindich (a) Mr. Mindich, as a Managing Director of the Managing Member of Scopia Management, may be deemed the beneficial owner of the: (i) 39,034 Shares owned by Scopia Long; (ii) 38,250 Shares owned by Scopia QP LLC; (iii) 1,101,211 Shares owned by Scopia PX; (iv) 38,131 Shares owned by Scopia Partners; (v) 834,491 Shares owned by Scopia Windmill; (vi) 201,652 Shares owned by Scopia International; (vii) 1,331,452 Shares owned by Scopia PX International; (viii) 6,209 Shares owned by Scopia LB and (ix)118,415 Shares held in the Managed Account. Percentage: Approximately 4.6% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 3,708,845 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 3,708,845 (c) Mr. Mindich has not entered into any transactions in the Shares since the filing of Amendment No. 1 to the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia QP LLC, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB and through the Managed Account since the filing of Amendment No. 1 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 25 CUSIP NO. 01449J105 P. Mr. Hartman (a) As of the close of business on the date hereof, Mr. Hartman beneficially owns 1,000 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 1,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,000 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Hartman has not engaged in any transaction in the Shares since the filing of Amendment No. 1 to the Schedule 13D. Q. Mr. Martin (a) As of the close of business on the date hereof, Mr. Martin beneficially owns 925 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 925 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 925 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Martin has not engaged in any transaction in the Shares since the filing of Amendment No. 1 to the Schedule 13D. An aggregate of 5,660,770 Shares, constituting approximately 7.0% of the Shares outstanding, are reported in this Schedule 13D. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Person.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 26 CUSIP NO. 01449J105 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:July 2, 2013 COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member /s/ Jerome J. Lande JEROME J. LANDE, Individually and as Attorney-In-Fact for Curt R. Hartman and Theodore E. Martin /s/ Craig Rosenblum CRAIG ROSENBLUM 27 CUSIP NO. 01449J105 SCOPIA PARTNERS LLC SCOPIA PARTNERS QP LLC By:Scopia Capital Management LLC, its Investment Manager By:Scopia Capital Management LLC, its Investment Manager By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member Title: Managing Director of its Managing Member SCOPIA PX, LLC SCOPIA LONG LLC By:Scopia Capital Management LLC, its Investment Manager By:Scopia Capital Management LLC, its Investment Manager By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member Title: Managing Director of its Managing Member SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP By:Scopia Capital Management LLC, its Investment Manager By:Scopia Capital Management LLC, its Investment Manager By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member Title: Managing Director of its Managing Member SCOPIA WINDMILL FUND, LP SCOPIA LB LLC By:Scopia Capital Management LLC, its Investment Manager By:Scopia Capital Management LLC, its Investment Manager By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member Title: Managing Director of its Managing Member 28 CUSIP NO. 01449J105 SCOPIA CAPITAL GP LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager SCOPIA CAPITAL MANAGEMENT LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH 29 CUSIP NO. 01449J105 SCHEDULE A Transactions in the Shares since the Filing of Amendment No. 1 to the Schedule 13D Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase / Sale COPPERSMITH CAPITAL MANAGEMENT, LLC (Through the Coppersmith Accounts) 06/19/2013 06/20/2013 06/21/2013 06/25/2013 SCOPIA LONG LLC 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 55 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA PARTNERS QP LLC 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 53 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA PX, LLC 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 06/26/2013 30 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA PARTNERS LLC 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 54 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA WINDMILL FUND, LP 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA INTERNATIONAL MASTER FUND LP 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 31 SCOPIA PX INTERNATIONAL MASTER FUND LP 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013 SCOPIA LB LLC 77 06/21/2013 60 06/24/2013 06/25/2013 11 06/26/2013 06/27/2013 57 06/27/2013 20 06/28/2013 06/28/2013 SCOPIA CAPITAL MANAGEMENT LLC (Through the Scopia Managed Account) 06/19/2013 06/20/2013 06/20/2013 06/21/2013 06/24/2013 06/25/2013 06/26/2013 06/27/2013 06/27/2013 06/28/2013 06/28/2013
